DETAILED ACTION

Claim Objections
Claims 10-12 are objected to because of the following informalities:  clarification is required to determine if claims 10-12 are intended to be A.) independent claims or B.) dependent claims with a different statutory basis from base claim 1.  Further, if claim 10 is an independent claim, then Applicant is advised to use “non-transitory” language.  Appropriate clarification/correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the virtual camera" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite a virtual camera.  A virtual camera is first recited in claim 3.  
Claim 18 recites the term “lens logic”.  However, the scope of “lens logic” is unclear.  For purposes of examination, the Examiner interpreted “lens logic” to broadly include graphics programming that allows for changing the scene display.  Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0285636 to Howard in view of U.S. Patent Application Publication No. 2005/0009602 to Nishimura.
With regard to claim 1, Howard discloses an in-game display control method, applied to a mobile terminal (e.g., see Fig. 1, see also paragraph 38) having at least one processor (e.g., see at least paragraph 45) for executing a software application and a touch screen (e.g., see Fig. 1, Touch screen 100, see also paragraph 39) which is rendered with a graphical user interface (e.g., see Fig. 3, see also paragraph 40), a game scene (e.g., see at least Fig. 16; see also at least paragraph 83, “scene”) of a game comprising a preset virtual character (e.g., see at least Fig. 16, virtual character 302; see also at least paragraph 81) and a scene display area (e.g., see at least paragraph 83, “background”), the scene display area being at least part of the game scene (e.g., see at least Figs. 17-18; see also paragraph 83), contents rendered on the graphical user interface comprising the scene display area (e.g. see at least Figs. 17-18), the method comprising: configuring a touch area on a graphical user interface (e.g., see at least Figs. 17-18 that show a user’s finger touching); in response to a first touch operation acting on the touch area, controlling a movement of a preset virtual character in the game scene according to the first touch operation (e.g., see at least paragraph 83, “joystick 102 cause object 90 is used to “move” in the direction indicated”); updating the scene display area according to a first position of the preset virtual character in the game scene (e.g., see at least paragraph 83); 
[claim 3] wherein a virtual camera corresponding to the preset virtual character is configured in the game scene, and the scene display area in the game scene is an area shot by the virtual camera (e.g., see at least paragraph 83).
[claim 5] wherein updating the scene display area according to the event attribute information comprises: acquiring a second position of the specific event; determining an adjustment direction of the virtual camera according to the first position and the second position; controlling a movement of the virtual camera according to the adjustment direction; and updating the scene display area in the game scene according to the movement of the virtual camera (e.g., see at least paragraph 83).
[claim 6] controlling a movement direction of the preset virtual character in the game scene according to the first touch operation; and when the movement direction is away from the specific event, controlling the scene display area to restore to a state before updating the scene display area in the game scene according to the event attribute information (e.g., see at least paragraphs 81-83).
[claim 7] further comprising: detecting a second touch operation acting on a preset position of the graphical user interface; and controlling, according to the second touch operation, the scene display area to restore to a state before updating the scene display area in the game scene according to the event attribute information (e.g., see Figs. 17 and 18, also paragraph 83); 
[claim 13] the touch area is a direction control located on a lower left area of the graphical user interface (e.g., see Fig. 10, where the direction control is moved to the lower left area); 
[claim 15] wherein with a shift of the virtual camera (e.g., paragraph 83), the scene display area is continuously updated and the virtual character is kept in the same screen state in the updated scene display during the continuous update of the scene display area (e.g., see Figs. 17-18); 
[claim 16]  wherein the virtual camera gradually moves from the first position where the preset virtual character is located to a specific focus position between the first position where the preset virtual character is located and the second position (e.g., see paragraph 83 and Figs. 17-18); 
[claim 17] wherein the virtual camera gradually moves form the first position where the preset virtual character is located to the second (e.g., see paragraph 83 and Figs. 17-18); 
[claim 18, as best understood, in view of the 112 rejection “lens logic”] updating the scene display (e.g., see paragraph 83 and Figs. 17-18); 
With regard to claim 1, Howard fails to expressly disclose detecting whether a preset specific event exists in a preset area of the first position; when the specific event is detected to exist in the preset area of the first position, acquiring event attribute information of the specific event; and updating the scene display area in the game scene according to the event attribute information.
In a related field of endeavor, Nishimura teaches detecting whether a preset specific event exists in a preset area of the first position (e.g., see Figs. 11, and 12); when the specific event is detected to exist in the preset area of the first position, acquiring event attribute information of the specific event (e.g., friend characters move near player character); and updating the scene display area in the game scene according to the event attribute information (e.g., see at Fig. 12).
Nishimura also teaches [claim 2] wherein the event attribute information comprises at least one of the following: a number of event participants (e.g., see Figs. 11-14); [claim 4] wherein updating the scene display area according to the event attribute information comprises: lifting or lowering the virtual camera to a preset height at a preset speed according to the event attribute information; and updating the scene display area in the game scene according to the height of the virtual camera (e.g. see Figs. 15 and 16, wherein virtual camera can change along x,y,z coordinate system); [claim 5, if disclosure by Howard is not upheld] updating scene display at a second location (see at least Figs. 11-14); [claim 6, if disclosure by Howard is not upheld] restoring a scene when moving away from an event (e.g., see Figs. 11-14, when the friend characters move away from the player character, the player character will again match closer to the barycenter); [claim 8] when the specific event ends, controlling the scene display area to restore to a state before updating the scene display area in the game scene according to the event attribute information (e.g., see Figs. 11-14, when the friend characters move away from the player character, the player character will again match closer to the barycenter); [claim 14] the virtual camera moves in a direction from the first position to the second position; [claim 16, if disclosure by Howard is not upheld] wherein the virtual camera gradually moves from the first position where the preset virtual character is located to a specific focus position between the first position where the preset virtual character is located and the second position where the specific event is located (e.g., see Figs. 11-14); [claim 17, if disclosure by Howard is not upheld]     wherein the virtual camera gradually moves form the first position where the preset virtual character is located to the second where the specific event is located (e.g., see Figs. 11-14);

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Howard with the scene display modifications based on a preset event as taught by Nishimura in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, modifying the display scene when other objects enter the scene helps the player visualize the promixity of other important objects in the game to the player character.  
Claims 9-12 are made obvious by Howard in view of Nishimura based on the same analysis set forth above for claim 1, which is similar in claim scope.  
Claims 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Nishimura as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0311484 to Amano.
If it is determined that Howard fails to expressly disclose the use of a second touch cancel of the modified scene display. 
In a related field of endeavor, Amano teaches the use of a second touch cancel of the modified scene display (e.g., see paragraph 12). 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Howard with user cancellation of the modified scene display as taught by Amano in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, cancelling the display scene allows the user to help determine the best scene display.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes: 
U.S. Patent Application Publication No. 2015/0157940 to Hall for disclosing a modification of scene displays (e.g., see at least Fig. 1)
U.S. Patent Application Publication No. 2013/0109473 to Yamashita for disclosing multiple virtual camera view points (e.g., see at least Figs. 9-10)
U.S. Patent Application Publication No. 2010/0273544 to Koganezawa changing display scenes with virtual cameras (e.g., see at least the Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715